

113 S1559 IS: Benefits Fairness for Filipino Veterans Act of 2013
U.S. Senate
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1559IN THE SENATE OF THE UNITED STATESSeptember 27, 2013Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify the method of determining
whether Filipino veterans are United States residents for purposes of
eligibility for receipt of the full-dollar rate of compensation under the
laws administered by the Secretary of Veterans Affairs.1.Short titleThis Act may be cited as the
		  Benefits Fairness for Filipino Veterans Act of 2013.2.Determination of eligibility of certain Filipino veterans for full-dollar rate of benefits under the laws administered by the Secretary of Veterans AffairsSection 107(c) of title 38, United States Code, is amended by adding at the end the following new sentence: The Secretary may not determine that a person is not an individual residing in the United States for purposes of this subsection solely because the person is outside the United States for any period of time less than one year..